Citation Nr: 1718508	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, status post-fractures, of the long and ring fingers of the left hand. 

2.  Entitlement to a compensable rating for residuals, status post-fractures, of the ring and little fingers of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is associated with the record.  The Board notes that, at the time of the hearing, the Veteran requested that a copy of the hearing transcript, which was provided to him in December 2010. 

In January 2011, the Board remanded the claims for additional development.  The case returned to the Board in December 2012 at which time the claims were denied.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2012 decision.  The Court granted the JMR in a June 2013 Order.  

In accordance with the JMR, the Board remanded the instant matters in July 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
In July 2014, the Board also remanded the Veteran's claims for increased ratings for lumbosacral and cervical spine disabilities for the issuance of a statement of the case.  In March 2016, the AOJ issued a statement of the case as to these issues and, in May 2016, the Veteran perfected his appeal by filing a substantive appeal (VA Form 9).  However, as he has requested a Board hearing before a Veterans Law Judge sitting at the RO in connection with such appeal, these issues will be the subject of a separate Board decision issued at a later date.  

Similarly, as noted in the July 2014 remand, a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also denied in an April 2013 rating decision.  In July 2013, the Veteran requested reconsideration of that decision.  In correspondence from the RO dated in November 2013, the Veteran was informed that no further action on the TDIU claim would be undertaken, unless one of three actions took place, to include submitting or identifying new evidence related to such denial; filing a notice of disagreement with the denial; or identifying a clear and unmistakable error in a prior decision.  While it appears that Social Security Administration (SSA) records were subsequently obtained in December 2013, there is no indication that the Veteran entered a notice of disagreement with such denial.  However, the RO assumed jurisdiction over the claim for a TDIU in the July 2016 supplemental statement of the case in connection with the Veteran's claims for increased ratings for his neck and back disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, such issue will also be addressed at the Veteran's requested Board hearing and will likewise be the subject of a separate Board decision issued at a later date.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the file after the issuance of the July 2016 supplemental statement of the case, to include updated VA treatment records dating through December 2016.  However, the documents are irrelevant to the issues on appeal or are redundant of the evidence previously considered by the AOJ.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on the instant claims at this time.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's residuals, status post-fractures, of the long and ring fingers of the left hand are manifested by subjective complaints of sensitivity to the cold, stiffness, pain, and loss of grip strength without evidence of ankylosis or amputation.  The objective evidence of record reflects that the Veteran's grip strength is normal, and he is able to approximate his left long finger to the proximal transverse crease of the palm, with no evidence that there is a gap of one inch between the fingertip and the transverse crease or that extension that the long finger is limited by 30 degrees.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.

3.  For the entire appeal period, the Veteran's residuals, status post-fractures, of the ring and little fingers of the right hand are manifested by subjective complaints of sensitivity to the cold, stiffness, pain, and loss of grip strength without evidence of ankylosis or amputation.  The objective evidence of record reflects that the Veteran's grip strength is normal and additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.

4.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the left ring, and right ring and little fingers.   None of the service-connected fingers have been amputated, and the conditions are not productive of extremely unfavorable ankylosis or loss of use of the hand.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, status post-fractures, of the long and ring fingers of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5223, 5229, 5230 (2016). 

2.  The criteria for a compensable rating for residuals, status post-fractures, of the ring and little fingers of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5223, 5230 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by October 2006 and November 2006 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and SSA records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was initially afforded a VA examination in October 2006 in conjunction with his claims for higher ratings.  At the December 2009 Board hearing, the Veteran and his representative alleged that the October 2006 examination was inadequate for rating purposes because the Veteran's symptoms had worsened in severity since that time.  Consequently, the Board remanded these claims in January 2011 for an additional VA examination to determine the current severity of the Veteran's finger disabilities, which was conducted in March 2011.  Furthermore, such disabilities were again examined in connection with July 2011 and July 2014 VA examinations.  Neither the Veteran nor his representative have alleged that the most recent VA examinations are inadequate to decide the instant matter.  Furthermore, the Board finds the October 2006, March 2011, July 2011, and July 2014 examinations are adequate in order to evaluate the Veteran's service-connected residuals of fractures to the long and ring fingers of the left hand, and ring and little fingers of the right hand, as they include interviews with the Veteran, a review of the record, and physical examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his finger disabilities have worsened in severity since the July 2014 VA examination.  Rather, with respect to such claim, he argues that the evidence reveals that his disabilities have been more severe than the currently assigned ratings.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board has also considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In the instant case, the VA examination reports do not reflect that such range of motion testing was conducted.  However, the Board notes that the Veteran is service-connected for both ring fingers, and while he is not service-connected for his left little finger or his right long finger, he claims that he experiences pain in all fingers.  As such, it would be impossible to test against the "undamaged" joint.  Furthermore, the Veteran is in receipt of the maximum schedular rating for his left ring, and right ring and little fingers based on limitation of motion.  Additionally, while the Veteran has alleged that he experiences pain in his fingers and a loss of grip strength, he does not claim that such results in limitation of motion, nor has he otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.")  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected finger disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in January 2011 for procurement of outstanding records and a new examination based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the January 2011 and July 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, supra.  In this regard, in January 2011, the matter was remanded in order to obtain updated VA treatment records and private treatment records, and to afford the Veteran a new VA examination.  Subsequently, updated VA treatment records were obtained (now dating through December 2016) and VA examinations were conducted in March 2011 and July 2011.  Additionally, in July 2014, the Board remanded the matter in order to provide the Veteran with another opportunity to identify any outstanding records and to associate any outstanding records (VA or private) with the record.  As noted, VA treatment records dating through December 2016 have been associated with the record, to include the July 2014 VA fingers examination report.  Additionally, by letter dated in April 2016 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his finger disabilities, to specifically include Dr. Siems, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Therefore, the Board finds that there has been substantial compliance with the Board's January 2011 and July 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Board has considered whether staged ratings are warranted up to one year prior to the date of the August 2006 claim.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that his finger disabilities are more severe than the currently assigned ratings and warrant compensable ratings.  Specifically, he stated at the December 2009 hearing that his service-connected fingers experienced reduced range of motion after prolonged use during the day, that he had reduced grip strength, and that his finger symptoms were worse in the cold-weather months.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69. 

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a DC by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Here, the RO assigned DCs 5299-5223.  DC 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  DC 5223 pertains to favorable ankylosis of two digits on one hand.  However, as will be discussed below, the Veteran's finger disabilities are not characterized by ankylosis at any point during this appeal.  Therefore, the Board finds that DCs 5299-5229 for limitation of motion of the index or long fingers, and 5299-5230 for limitation of motion of the ring or little fingers, are the appropriate codes under which the Veteran's finger disabilities should be rated.  

DC 5229, regardless of whether it affects the major or minor hand, assigns a noncompensable rating for limitation of motion of the long or index finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is assigned for limitation of motion of the long or index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

DC 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230. 

A noncompensable disability evaluation represents the maximum schedular rating available for limitation of motion of the ring or little finger under DC 5230.  Consequently, the Veteran is not entitled to an increased evaluation for any limitation of motion in the left ring finger, or the ring and little fingers of the right hand under this DC. 

DC 5227, which evaluates unfavorable or favorable ankylosis of the ring or little fingers, also only provides for a noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5227.  Therefore, even if ankylosis were shown, higher disability ratings cannot be assigned under that DC. 

A compensable rating for ring or little finger disabilities requires amputation.  See 38 C.F.R. § 4.71a, DCs 5155, 5156.  With ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following DC 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angluation of a bone.  Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Amputation of the ring and little fingers warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DCs 5155, 5156. 

During the October 2006 VA examination, the Veteran reported pain in his fingers and increased difficulty holding items, particularly with his left hand.  On examination, the examiner stated there were no arthritic changes or angluation of any fingers on either hand.  Additionally, the Veteran exhibited good strength in both hands, and no neurological deficits.  The Veteran could also touch his fingers to the palmar crease and touch the tip of the thumb to each finger on both hands.  The Veteran also stated that in cold weather he will have blanching and aching of his fingers, but the examiner stated this is not a classic radiology phenomenon.  Concerning range of motion, the examiner found it was normal for all digits.  There were also no additional limitations of motion following repetitive use.  The examiner concluded that there were mild degenerative changes in the interphalangeal joints in the ring and little fingers, bilaterally.  

Pursuant to the January 2011 remand, in March 2011 the Veteran underwent a second VA examination in order to reassess the severity of his finger disabilities.  The Veteran reported that he had stiffness, pain, and sensitivity to the cold.  On a scale of 1 to 10, he reported discomfort in the fingers on both hands as a 6 when he was cold.  The Veteran stated the pain in the fingers on his right and left hands was the same.  On examination, it was noted that there was a gap of 1.5 cm between all fingertips reaching the mid palmer crease.  His strength and finger spread were normal.  The examiner also noted there were no signs of deformity, tenderness, or swelling of any fingers.  His range of motion for both the left long and ring finger joints revealed that flexion of the proximal interphalangeal (PIP) was to 90 degrees, metacarpal phalangeal joint (MP) flexion was to 70 degrees, and distal interphalangeal (DIP) flexion was to 50 degrees.  The right ring finger joints revealed flexion of the PIP was to 80 degrees, MP flexion was to 70 degrees, and DIP flexion was to 45 degrees.  The right little finger joints revealed flexion of the PIP was to 70 degrees, MP flexion was to 70 degrees, and DIP flexion was to 45 degrees.  The examiner stated all extensions were to 0 degrees and painless with repetitive motion.  X-rays of the left and right hands showed degenerative changes in the distal joints of his left long, ring, and bilateral small fingers.  Consequently, the examiner determined the Veteran suffered from early degenerative arthritis related to age with cold sensitivity and discomfort from repetitive use.  As for functional impairment, the examiner stated the Veteran had some stiffness, cold sensitivity, and discomfort in his hands.  

The Veteran was also provided with a general medical examination in July 2011 at which time he reported experiencing pain and stiffness in his hands and fingers that he ranked as being 4/10 on a 10 point pain scale.  Functional limitations were described as having a decreased grip, especially in cold weather and difficulty using small tools or picking up small objects.  The Veteran reported that pain medication and repeated use of his fingers helped to alleviate his symptoms.  Notably, this was contrary to his reports at the December 2009 hearing that his finger disabilities became more severe after repeated use.  

The examiner noted that recent x-rays revealed mild degenerative changes, but the Veteran's right hand did not present with any visible arthritic changes.  The Veteran was able to bring the tips of his right hand forefingers within 3 cm of the mid palmar crease and could bring his thumb within 4 cm of the base of the fifth finger.  Regarding his left hand, the Veteran was able to bring the tips of the fingers within 2 cm of the mid palmar crease and could bring the thumb within 4 cm of the base of the fifth finger.  There was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination in either hand, although he did exhibit slightly decreased grip.  

During the most recent VA fingers examination, which was conducted in July 2014, the Veteran reported that his hands became stiff during cold weather requiring him to "work them out[.]"  On examination, there was evidence of limitation of motion in the right ring and little finger, but there was no objective evidence of painful motion and the examiner did not note any limitation of motion in the Veteran's other fingers.  There was also no evidence of limitation of extension or painful motion in the index or long fingers.  A gap of less than one inch was noted to exist between the ring and little fingers on the right hand and the proximal transverse crease of the palm.  There was no additional limitation of motion for any fingers following repeat testing and there was no evidence of functional loss.  The Veteran exhibited full muscle strength in his bilateral hands and denied tenderness or pain to palpation of the joints or soft tissue of the hand.  Ankylosis was not present and there was no evidence that the Veteran's fingers were so impaired as to equate with loss of use or amputation of his service-connected fingers.

X-rays of the right and left hands showed degenerative changes in multiple joints of the same hand.  Specifically, the Veteran's right hand x-rays revealed mild spurring in the interphalangeal joint of the thumb.  Otherwise, joint spaces and carpal rows were maintained bilaterally and there were no fractures identified; soft tissues were normal.  Ultimately, the examiner stated that the Veteran had normal degenerative changes due to normal wear and tear as a post office mail carrier.  Additionally, he opined that aside from the difficulty in cold weather "...neither pain, weakness[,] fatigability, or incoordination [w]ould significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."

Notably, the Veteran's VA treatment records dating from August 2005 to December 2016 are associated with the record.  However, these records only show the Veteran's continued complaints of pain and discomfort associated with his finger disabilities.  They do not provide any objective indication of compensable limitation of motion, amputation, or ankylosis of any of the affected digits.

The Veteran also provided VA with private treatment records from Dr. Siems dated from October 2006 to February 2007, and a statement dated December 2009.  These records from Dr. Siems concern the Veteran's service-connected spine disabilities and his nonservice-connected carpal tunnel syndrome (CTS), rather than his finger disabilities.  Additionally, the December 2009 letter commented on the Veteran's repetitive motion work, which Dr. Siems states aggravates the Veteran's CTS, not his finger disabilities.  There is no indication of treatment from this provider for his finger disabilities and the Veteran declined to provide a new release for these records when asked to do so in June 2016.  Similarly, the Veteran submitted treatment records from Dr. Knapple, dated May to August 2006, but these records only concern the Veteran's nonservice-connected stomach disorders.

Here, the Board notes that, included in the records provided by the SSA, is a handwritten, undated, record indicating a 1/4 inch gap between the Veteran's left thumb and his little finger.  The record also noted the Veteran's use of plastic cups due to his reports of dropping them.  

Based on the evidence of record, the Board finds that compensable ratings for the left long and ring fingers, and right ring and little fingers, are not warranted.  As outlined above, in order for the Veteran to receive a 10 percent rating for the left long finger, he has to show a gap of one inch (2.5 cm.) or more between the fingertip and he proximal transverse crease of the palm, or extension limited by more than 30 degrees.  Here, the objective findings of the October 2006, March 2011, July 2011, or July 2014 VA examinations failed to show these requirements were met.  In fact, his extension was normal at all examinations, and the March 2011 VA examiner specifically indicated the gap between the fingertip and he proximal transverse crease of the palm was only 1.5 cm.  Additionally, the 2014 examiner found no evidence of limitation of extension or a gap between the Veteran's long finger and his proximal transverse crease, let alone a 2.5 cm gap.

Concerning the left ring, and right ring and little fingers, the governing criteria provide for a compensable rating for these disabilities only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the Note cited above).  In this case, the left and right ring fingers, and the right little finger have not been amputated, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  There is also no indication there was ankylosis of the MP and PIP joints for either the left ring or right ring and little fingers.  Significantly, the Veteran has never been noted to have ankylosis in any of his fingers and has not alleged that there is ankylosis.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board has considered whether compensable disability ratings are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.  The Veteran has complained of pain, stiffness, and cold sensitivity, as noted during his VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

In this case, however, despite the Veteran's complaints of pain, the March 2006 VA examiner stated his range of motion was normal.  While the March 2011 VA examination revealed pain and a decrease in the ranges of motion for the several joints on the fingers, the Veteran was still able to demonstrate range of motion in his fingers to the points indicated that greatly exceeded the points at which even the noncompensable ratings under DCs 5229 and 5230 are warranted and only his right ring and little fingers were noted to have limited motion during the 2014 examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  In the instant case, the VA compensation examiners were in agreement that the Veteran does not have additional functional impairment, including additional limitation of motion, on account of his pain, stiffness, and cold sensitivity.

The Board also notes the Veteran's supervisor submitted a statement in October 2006 attesting to job impairment due to "service connected disabilities."  The supervisor stated the Veteran, who has since taken a disability retirement, was required to stand for 2 and 1/2 hours a day, lift items above his shoulder, drive a vehicle while twisting right to left to deliver mail, and lift up to 75 pounds, and these tasks appear to be difficult for him.  However, the only difficulty which may be impacted by the Veteran's finger disabilities appears to be the lifting of 75 pounds.  Concerning this, the March 2011 VA examiner specifically determined the Veteran was able to perform his job as a letter carrier and the 2014 examiner stated that the Veteran's finger disabilities did not impact on his ability to work.  

Additionally, in Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his left ring and right ring and little finger disabilities under DC 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for these fingers. 

In considering other potentially applicable codes that would allow for a compensable rating, the Board finds that DC 5216 pertaining to impairment of the nerves is not applicable in this claim because the medical evidence does not show that the Veteran has any neurological disorder related to his finger disabilities.  Specifically, despite the Veteran's complaints of decreased grip strength and cold sensitivity, the 2006, 2011, and 2014 VA examinations found no indication of neurological impairment.  Therefore, a compensable rating under DC 5216 is not warranted for any finger.  Furthermore, the Veteran is separately service-connected for bilateral upper extremity radiculopathy, effective July 2015.  Assigning him another rating based on his upper extremity neurologic symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has also considered the Veteran's statements with regard to the severity of his finger disabilities and any associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his fingers, including the reported cold sensitivity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain, sensitivity to cold, and stiffness, and the severity of such during his VA examinations and during his December 2009 Board hearing.  Additionally, his wife provided a statement in March 2011 noting the Veteran's pain, reduced grip strength, and inability to open certain products.  As lay persons, they are competent to provide such statements, and the Board finds that the statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain, stiffness, and cold sensitivity in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected finger disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected finger disabilities with the rating criteria.  In this regard, the evidence of record does not reveal that the Veteran's finger disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected disabilities have been evaluated under the applicable DCs that have specifically contemplated the level of impairment caused by the finger disabilities and the Board has specifically considered the application of other appropriate DCs as discussed above.  The symptoms associated with the Veteran's finger disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  His complaints of sensitivity to cold, stiffness, and pain associated with his finger disabilities are contemplated by the schedular rating criteria of DCs 5229 and 5230.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his finger disabilities.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In adjudicating the Veteran's increased rating claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the award of compensable or separate ratings.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for residuals, status post-fractures, of the long and ring fingers of the left hand is denied.  

A compensable rating for residuals, status post-fractures, of the ring and little fingers of the right hand is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


